COLEMAN, Justice.
This is an original petition in this court, -making the Warden of Kilby Prison respondent and praying for:
“DISCHARGE FROM! FURTHER CUSTODY OF THE RESPONDENT”
.and that this court will:
“* * * ORDER THAT THE CONVICTION OF THE CASE AT BAR BE MADE NULL AND VOID.”
The petition, as it seems to us, alleges that ■a writ of habeas corpus was issued by a ■circuit judge, and that the action of this judge denying relief after hearing constitutes an abuse of discretion.
The proper method of reviewing the circuit judge’s action is by appeal and not by original petition for habeas corpus addressed to this court. Ex parte Smith, 275 Ala. 344, 155 So.2d 297; Ex parte Burton, 275 Ala. 345, 155 So.2d 298; Ex parte Taylor, 275 Ala. 346, 155 So.2d 299; Ex parte Carmack, 275 Ala. 347, 155 So.2d 300; Ex parte Glisson, 275 Ala. 392, 155 So.2d 348.
The state’s motion to strike the petition is due to be granted.
Petition stricken.
LIVINGSTON, C. J., and GOODWYN and HARWOOD, JJ., concur.